UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 00-1636



JAMES P. MIXON, JR.,

                                              Plaintiff - Appellant,

          versus


HENRY C. MORGAN, Judge,

                                              Defendant - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Norfolk. Robert G. Doumar, Senior District
Judge. (CA-00-300-2)


Submitted:   July 13, 2000                 Decided:    July 20, 2000


Before WIDENER, LUTTIG, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James P. Mixon, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     James P. Mixon, Jr., appeals the district court’s order dis-

missing his Bivens* action.   We have reviewed the record and the

district court’s opinion and find no reversible error.      Accord-

ingly, we affirm on the reasoning of the district court.   See Mixon

v. Morgan, No. CA-00-300-2 (E.D. Va. May 2, 2000).   We deny Mixon’s

Motion for a Fast and Speedy Trial.   We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                           AFFIRMED




     *
       Bivens v. Six Unknown Named Agents of Fed. Bureau of Nar-
cotics, 403 U.S. 338 (1971).


                                2